Case 1:18-cv-12058-RGS Document 137-2 Filed 05/06/19 Page 1 of 5




                          •         •
                 Case 1:18-cv-12058-RGS Document 137-2 Filed 05/06/19 Page 2 of 5




From:                            Abygail De Sousa cad@wb2l.com>
Sent:                            Thursday, December 07, 2017 10:51 AM
To:                              Silverton Operations
Cc:                              Michael Gastauer
Subject:                         Re: Sending from a particular SWIFT?



Hi Richard,

The SWIFT is PEPGLT21 for Euro funds.

For CHF we can only send via CItibank for now. If a European bank is needed, we can look into further
options.

Best,

Abygail




On Dec 7, 2017, at 15:37, Silverton Operations <~erations cr,sil~~erton.ch> wrote:

        Yes they would be EUR and CHF primarily. What would be the SWIFT for those payments?


        If we can appease the card provider's compliance dept then we can continue to use them which is
        good for all.

        Silverton SA -Operations
        E: operations ,silverton.ch
        T: -~41 (0)27 768 2000
        F: +41 (U)22 594 8878

        This email and any attachmezits are confidential and access to this email or attachments by
        anyone other than the addressee is unauthorised. If you are not the intended recipient please
        notify the sender and delete the email including any attachments. You must not disclose
        or distribute any of the contents to any uther person.

               On 7 Dec 2017, at 16:36, Abygail De Sousa <ad(a~wb2l.com> wrote:

               Hi Richard,

               If the funds loaded to the card would be sent in Euro we can send from a
               European bank.

               Best,
 Case 1:18-cv-12058-RGS Document 137-2 Filed 05/06/19 Page 3 of 5

Abygail

On Dec 7, 2017, at 15:12, Silverton Operations <operations(a~silverton.ch> wrote:

       Is it maybe possible to use a Swift from one of your banks that
       isn't connected to a US bank? A European or Swiss one would not
       create a requirement for automatic exchange ofinformation etc.

       Silverton SA -Operations
       E: po erations ,silverton.ch
       T: +41 (0)27 768 2000
       F: +41 (0)22 594 8878

       This email and any attachments are confidential and access to this
       email or attachments by anyone other than the addressee is
       unauthorised. If you are not the intended recipient please notify
       the sender and delete the email including any attachments. You
       must not disclose or distribute any ofthe contents to any
      .other person.

               On 6 Dec 2017, at 14:16, Abygail De Sousa
               <adna,wb2l.com> wrote:

               Hi Richard,

               In response, for USD wires the SWIFR is
               CITIUS33.


               Best,
               Abygail DeSousa, C00
               WB21 N.A. Inc., 299 Park Ave., New York
               NY 10171
               www.wb2l.com, @AbyDeSousa, +12124989599
               New York ~ London ~ Berlin ~ Singapore

              This e-mail and any attachments thereto
              ar_e confidential and protected by legal
              privilege from
              disclosure. If you are not the intended
              recipient, please destroy this message
              and any attachments
              from your system.




                       On Dec 6,2017, at 12:31 PM,
                       Silverton Operations
                       <operationsnsilverton.ch> wrote:
Case 1:18-cv-12058-RGS Document 137-2 Filed 05/06/19 Page 4 of 5


               Dear A,


               I want to be able to fund some
               prepaid Visa cards using WB21
               accounts. The card provider wants to
               ensure that funds sent come from a
               defined SWIFT as part oftheir
               compliance. I quote their email
               below:

               " The problem with W621 is that it is not
               a bank, but only an intermediary. Since
               we need to register abank - with a Swift
               code —from where funds are to arrive,
               this leads to problems internally. When
               we receive a transfer for any of the
               cardholders, do you know which bank
               actually wires the funds? Would that
               always be the same bank? As far as
               understand, WB21 maintains accounts
               with around 20 banks, probably in its
               own name, and wires can come from
               any of those accounts and with WB21
               as ordering party."

               Are you able to confirm perhaps that
               routing wires to their SWIFT will
               always come from the same one
               internally from WB21? I believe if
               we can define exactly from which
               bank they would receive a payment,
               this would appease their compliance
               dept and we can move forwards. I
               would envisage paying on to these
               cards perhaps 10-15 times per year.
               Perhaps these wire requests could be
               routed to you in order to ensure they
               are sent from the same venue each
               time? Would that be possible? I'd be
               grateful if you could advise what
               might work.

               Regards,

               Richard


               Silverton SA -Operations
               E: aerations esilverton.ch
               T: +41 (0)27 768 2000
               F: +41 (0)22 594 8878
Case 1:18-cv-12058-RGS Document 137-2 Filed 05/06/19 Page 5 of 5


               This email and any attachments
               are confidential and access to this
               email or attachments by anyone
               other than the addressee is
               unauthorised. If you are not the
               intended recipient please notify
               the sender and delete the email
               including any attachments. You
               must not disclose or distribute any of
               the contents to any other person.
